DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 07/26/2021.  Claims 1-20 are pending.  Claims 1, 11, and 20 have been written in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-14, and 17-19 is/are rejected under 35 USC § 102(a)(1) as being anticipated by NG, U.S. Patent Application Publication 2021/0292007 A1 (hereinafter called NG).
Regarding claim 1, NG teaches a system for controlling a drone, comprising:
a tether having a proximal end and a distal end operatively coupled to the drone (See e.g., FIGS. 1a-2 and 4-8);
a force sensor that measures a force parameter exerted on the drone by the tether (See e.g. ¶s [0028]-[0029] & [0031]);
one or more processors (See e.g., FIG. 1a elements 111, 115, 130 (pointing to the payload module which appears to be incorrectly labeled); ¶ [0025]); and
a memory coupled to the one or more processors and including program code (See e.g., ¶s [0028]-[0030], where the disclosure regarding preprogrammed teach both a memory coupled to the one or more processors and program code, as there has to be a memory on which to store a program) that, when executed by the one or more processors, causes the one or more processors to:
receive a signal from the force sensor indicative of the force parameter (See e.g., ¶s [0028]-[0031]); and
control at least one of an attitude and a position of the drone based at least in part on the force parameter (See e.g., FIGS. 6-7 and corresponding ¶s, all of which disclose control at least one of … a position of the drone based at least in part on the force parameter; as well as ¶s [0030]-[0031]).
Regarding claim 2, NG teaches wherein the program code causes the one or more processors to control the at least one of the attitude and the position of the drone by:
generating a control parameter based at least in part on the force parameter (See e.g., ¶s [0028]-[0031]); and
providing the control parameter to a flight control module (See e.g., ¶ [0036]).
Regarding claim 3, NG teaches wherein the control parameter is a one of a roll angle, a roll rate, a pitch angle, a pitch rate, a yaw angle, a yaw rate, and an amount of thrust (See e.g., ¶ [0057], which discloses an amount of thrust).
Regarding claim 4, NG teaches further comprising:
a propulsion unit (See e.g., FIGS. 1a, 2 & 4-5b elements 1321-N, 2; ¶s [0025] & [0043]),
wherein the flight control module generates a propulsion parameter based on the control parameter, and provides the propulsion parameter to the propulsion unit (See e.g., FIG. 1a; ¶s [0025] & [0043]).
Regarding claim 8, NG teaches a ground unit operatively coupled to the tether that provides power to the drone through the tether (See e.g., ¶ [0035], “The ground power source module is coupled to an external power source 153 to provide power to the drone via the tether cable.”).
Regarding claim 9, NG teaches further comprising: a ground unit operatively coupled to the tether that receives data from the drone through the tether (See e.g., ¶ [0037], “… data captured from payloads, such as remote sensors, are transmitted to the ground station via the tether cable.”).
Regarding claim 10, NG teaches wherein the ground unit transmits the data received from the drone to a user device (See e.g., FIG. 1a elements 150, 110, 160).
Regarding claim 11, NG teaches a method of controlling a drone, comprising:
manipulating a proximal end of a tether (See e.g., FIG. 2 element 301, 301b; ¶ [0046]) having a distal end operatively coupled to the drone (See e.g., FIG. 2 element 301a; ¶ [0046]);
measuring a force parameter exerted on the drone by the tether (See e.g. ¶s [0028]-[0029] & [0031]); and
controlling at least one of an attitude and a position of the drone based at least in part on the force parameter (See e.g., FIGS. 6-7 and corresponding ¶s, all of which disclose controlling at least one of … a position of the drone based at least in part on the force parameter; as well as ¶s [0030]-[0031]).
Regarding claim 12, NG teaches wherein controlling the at least one of the attitude and the position of the drone includes:
generating a control parameter based at least in part on the force parameter (See e.g., ¶s [0028]-[0031]); and
providing the control parameter to a flight control module (See e.g., ¶ [0036]).
Regarding claim 13, NG teaches wherein the control parameter is a one of a roll angle, a roll rate, a pitch angle, a pitch rate, a yaw angle, a yaw rate, and an amount of thrust (See e.g., ¶ [0057], which discloses an amount of thrust).
Regarding claim 14, NG teaches further comprising:
generating a propulsion parameter based on the control parameter (See e.g., FIGS. 1a, 2 & 4-5b elements 1321-N, 2; ¶s [0025] & [0043]); and
providing the propulsion parameter to a propulsion unit of the drone (See e.g., FIG. 1a; ¶s [0025] & [0043]).
Regarding claim 17, NG teaches further comprising: providing power to the drone through the tether (See e.g., ¶ [0035], “The ground power source module is coupled to an external power source 153 to provide power to the drone via the tether cable.”).
Regarding claim 18, NG teaches further comprising: receiving data from the drone through the tether (See e.g., ¶s [0037], “… data captured from payloads, such as remote sensors, are transmitted to the ground station via the tether cable.”).
Regarding claim 19, NG teaches further comprising: transmitting the data received from the drone to a user device (See e.g., ¶ [0038]).


Claim(s) 1-3, 11-13, and 20 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Ducharme et al., U.S. Patent Application Publication 2017/0147007 A1 (hereinafter called Ducharme).
Regarding claim 1, Ducharme teaches a system for controlling a drone, comprising:
a tether having a proximal end and a distal end operatively coupled to the drone (See e.g., FIGS. 1, 3, & 9);
a force sensor that measures a force parameter exerted on the drone by the tether (See e.g. ¶s [0022] & [0025]);
one or more processors (See e.g., FIG. 5 element 224); and
a memory (See e.g., FIG. 5 element 228) coupled to the one or more processors (See e.g., FIG. 5 element 224) and including program code (See e.g., FIG. 5 element 226) that, when executed by the one or more processors, causes the one or more processors to:
receive a signal from the force sensor indicative of the force parameter (See e.g., ¶s [0022], [0024], & [0025]); and
control at least one of an attitude and a position of the drone based at least in part on the force parameter (See e.g., ¶ [0025], where adjusting the position of aircraft teaches control at least one of … a position of the drone based at least in part on the force parameter).
Regarding claim 2, Ducharme teaches wherein the program code causes the one or more processors to control the at least one of the attitude and the position of the drone by:
generating a control parameter based at least in part on the force parameter (See e.g., ¶s [0022], [0024], & [0025]); and
providing the control parameter to a flight control module (See e.g., ¶ [0032]).
Regarding claim 3, Ducharme teaches wherein the control parameter is a one of a roll angle (See e.g., ¶ [0033]), a roll rate, a pitch angle (See e.g., ¶ [0033]), a pitch rate, a yaw angle, a yaw rate, and an amount of thrust.
Regarding claim 11, Ducharme teaches a method of controlling a drone, comprising:
manipulating a proximal end of a tether having a distal end operatively coupled to the drone (See e.g., FIGS. 1 & 3 element 106);
measuring a force parameter exerted on the drone by the tether (See e.g. ¶s [0022] & [0025]); and
controlling at least one of an attitude and a position of the drone based at least in part on the force parameter (See e.g., ¶ [0025], where adjusting the position of aircraft teaches control at least one of … a position of the drone based at least in part on the force parameter).
Regarding claim 12, Ducharme teaches wherein controlling the at least one of the attitude and the position of the drone includes:
generating a control parameter based at least in part on the force parameter (See e.g., ¶s [0022], [0024], & [0025]); and
providing the control parameter to a flight control module (See e.g., ¶ [0032]).
Regarding claim 13, Ducharme teaches wherein the control parameter is a one of a roll angle (See e.g., ¶ [0033]), a roll rate, a pitch angle (See e.g., ¶ [0033]), a pitch rate, a yaw angle, a yaw rate, and an amount of thrust.
Regarding claim 20, Ducharme teaches a computer program product for controlling a drone using a tether, comprising:
a non-transitory computer-readable storage medium (See e.g., FIG. 5 element 228); and
program code (See e.g., FIG. 5 element 226) stored on the non-transitory computer-readable storage medium that, when executed by one or more processors (See e.g., FIG. 5 element 224), causes the one or more processors to:
measure a force parameter exerted on the drone by the tether (See e.g., FIG. 5 element 228); and
control at least one of an attitude and a position of the drone based at least in part on the force parameter (See e.g., ¶s [0025], where adjusting the position of aircraft teaches control at least one of … a position of the drone based at least in part on the force parameter).


Claim(s) 1, 11, and 20 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Jensen et al., U.S. Patent 9,056,677 (hereinafter called Jensen).
Regarding claim 1, Jensen teaches a system for controlling a drone, comprising:
a tether having a proximal end and a distal end operatively coupled to the drone (See e.g., FIGS. 1-4);
a force sensor that measures a force parameter exerted on the drone by the tether (See e.g. column 3 lines 30-35; column 8 lines 50-51 and 53-56; column 11 lines 38-39);
one or more processors (See e.g., FIG. 2 elements 212, 242); and
a memory (See e.g., FIG. 2 element 214, 244) coupled to the one or more processors (See e.g., FIG. 2 elements 212, 242) and including program code (See e.g., FIG. 2 elements 216, 246) that, when executed by the one or more processors, causes the one or more processors to:
receive a signal from the force sensor indicative of the force parameter (See e.g., FIG. 2 element 232; column 8 lines 50-51 and 53-56); and
control at least one of an attitude and a position of the drone based at least in part on the force parameter (See e.g., column 8 lines 53-56, which teaches a position of the drone based at least in part on the force parameter).
Regarding claim 11, Jensen teaches a method of controlling a drone, comprising:
manipulating a proximal end of a tether having a distal end operatively coupled to the drone (See e.g., FIGS. 1 & 3-4);
measuring a force parameter exerted on the drone by the tether (See e.g. column 3 lines 30-35; column 8 lines 50-51 and 53-56; column 11 lines 38-39); and
controlling at least one of an attitude and a position of the drone based at least in part on the force parameter (See e.g., column 8 lines 53-56).
Regarding claim 20, Jensen teaches a computer program product for controlling a drone using a tether, comprising:
a non-transitory computer-readable storage medium (See e.g., FIGS. 2 & 5 elements 214 & 244; column 12 IV in its entirety); and
program code (See e.g., FIGS. 2 & 5 element 216 & 246) stored on the non-transitory computer-readable storage medium that, when executed by one or more processors (See e.g., FIGS. 2 & 5 element 212 & 242), causes the one or more processors to:
measure a force parameter exerted on the drone by the tether (See e.g. column 3 lines 30-35; column 8 lines 50-51 and 53-56; column 11 lines 38-39); and
control at least one of an attitude and a position of the drone based at least in part on the force parameter (See e.g., column 8 lines 53-56, which teaches a position of the drone based at least in part on the force parameter).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.

Claim(s) 5-7 and 15-16 is/are rejected under 35 USC § 103 as being unpatentable over Jensen and further in view of Ducharme.
Regarding claim 5, Jensen teaches further comprising:
an attitude-position-velocity module (See e.g., column 8 lines 1-9 and 15-18),
wherein the program code causes the one or more processors to control the at least one of the attitude and the position of the drone by (as recited in the rejection of claim 1 hereinabove):
determining the attitude, the position, or both the attitude and the position of the drone relative to an Earth-fixed reference frame (See e.g., column 8 lines 15-20).
But Jensen does not teach correcting for an effect of the attitude, the position, or both the attitude and the position of the drone on the force parameter.
However, Ducharme teaches correcting for an effect of the attitude, the position, or both the attitude and the position of the drone on the force parameter (See e.g., FIG. 3; ¶s [0029]-[0031]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Jensen and Ducharme before him, before the effective filing date of the claimed invention, to modify the system of Jensen to include correcting for an effect of the attitude, the position, or both the attitude and the position of the drone on the force parameter, as taught by Ducharme.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to eliminate the angular strain on a tether, as suggested in Ducharme (See e.g., ¶ [0032]).
Regarding claim 6, Jensen teaches further comprising:
an attitude-position-velocity module (See e.g., column 8 lines 1-9 and 15-18),
wherein the program code causes the one or more processors to control the at least one of the attitude and the position of the drone by (as recited in the rejection of claim 1 hereinabove):
determining the attitude, the position, or both the attitude and the position of the drone relative to an Earth-fixed reference frame (See e.g., column 8 lines 15-20).
But Jensen does not teach generating a corrected force parameter that accounts for an effect of the attitude, the position, or both the attitude and the position of the drone on the force parameter; and generating a control parameter based at least in part on the corrected force parameter.
However, Ducharme teaches generating a corrected force parameter that accounts for an effect of the attitude, the position, or both the attitude and the position of the drone on the force parameter (See e.g., FIG. 3; ¶s [0029]-[0031]); and
generating a control parameter based at least in part on the corrected force parameter (See e.g., FIG. 3; ¶s [0029]-[0032] & [0039]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Jensen and Ducharme before him, before the effective filing date of the claimed invention, to modify the system of Jensen to include generating a corrected force parameter that accounts for an effect of the attitude, the position, or both the attitude and the position of the drone on the force parameter; and generating a control parameter based at least in part on the corrected force parameter, as taught by Ducharme.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to eliminate the angular strain on a tether, as suggested in Ducharme (See e.g., ¶ [0032]).
Regarding claim 7, Jensen, as modified by Ducharme in the rejection of claim 6 hereinabove, further teaches further comprising:
a propulsion unit ( Jensen See e.g., FIG. 1 elements 134A-134D; column 6 lines 22-24),
wherein the program code further causes the one or more processors to control the at least one of the attitude and the position of the drone by (Jensen as recited in the rejection of claim 6 hereinabove):
generating a propulsion parameter based on the control parameter (Ducharme See e.g., ¶ [0031]), and
providing the propulsion parameter to the propulsion unit (Ducharme See e.g., ¶s [0031]-[0032]).
Regarding claim 15, Jensen teaches further comprising:
determining the attitude, the position, or both the attitude and the position of the drone relative to an Earth-fixed reference frame (See e.g., column 8 lines 15-20).
But Jensen does not teach correcting for an effect of the attitude, the position, or both the attitude and the position of the drone on the force parameter.
However, Ducharme teaches correcting for an effect of the attitude, the position, or both the attitude and the position of the drone on the force parameter (See e.g., FIG. 3; ¶s [0029]-[0031]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of Jensen and Ducharme before him, before the effective filing date of the claimed invention, to modify the method of Jensen to include correcting for an effect of the attitude, the position, or both the attitude and the position of the drone on the force parameter, as taught by Ducharme.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to eliminate the angular strain on a tether, as suggested in Ducharme (See e.g., ¶ [0032]).
Regarding claim 16, Jensen, as modified by Ducharme in the rejection of claim 15 hereinabove, further teaches wherein correcting for the effect of the attitude, the position, or both the attitude and the position of the drone on the force parameter (Ducharme See e.g., FIG. 3; ¶s [0029]-[0031]) comprises:
generating a corrected force parameter that accounts for the effect of the attitude, the position, or both the attitude and the position of the drone on the force parameter (Ducharme See e.g., FIG. 3; ¶s [0029]-[0031]); and
generating a control parameter based at least in part on the corrected force parameter (Ducharme See e.g., FIG. 3; ¶s [0029]-[0032] & [0039]).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
23 September 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644